Citation Nr: 0108222	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  95-27 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux with esophageal stricture.

2.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  The RO initially denied these 
claims in an April 1994 rating decision.  In June 1997 the 
Board remanded the case for further development.  Thereafter, 
the veteran's claim was transferred to the RO in Nashville, 
Tennessee.  The requested development has been completed and 
the case has been returned to the Board for further appellate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's gastroesophageal reflux with esophageal 
stricture has not been etiologically linked to his active 
duty service by any competent medical opinion.

3.  The veteran's irritable bowel syndrome has been 
etiologically linked to his active duty service by competent 
medical opinion.


CONCLUSIONS OF LAW

1.  Gastroesophageal reflux with esophageal stricture was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1153 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 3.303 (2000).

2.  Irritable bowel syndrome was incurred during the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1153 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that symptoms of his diagnosed 
gastroesophageal reflux with esophageal stricture and 
irritable bowel syndrome had their onset during his active 
military service and continued after his discharge. 

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In June 1997, pursuant to 
a Board remand, the RO informed the veteran of the evidence 
needed to substantiate his claims.  Treatment records were 
received from the Methodist Hospital of Indiana, as well as 
an August 1995 evaluation from Larry H. Stevens, M.D., 
treatment records from Meridian Medical Group and St. Francis 
Hospital.  In April 1998 the veteran requested the RO to 
obtain his 1967 treatment records from Fitzsimmons Army 
Medical Center.  The RO attempted to secure these records in 
April and July 1998.  No records were obtained and the 
veteran was requested to provide any records he might 
possess.  Although the veteran's sister has indicated 
treatment from other physicians in her statements, during his 
February 2000 personal hearing, the veteran testified that 
there were no available treatment records between the years 
1968 to 1981.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records show that he first 
complained of diarrhea in October 1964.  In August 1965, he 
complained of occasional pain in his abdomen for 
approximately one month.  He had subxyphoid pain and 
tenderness.  Differential diagnoses included rule out anemia, 
rule out ulcer and rule out infectious mononucleosis.  Some 
days later, he was treated for hyperacidity.  In November 
1965, acute gastroenteritis was diagnosed.  In March 1966, he 
had mild diarrhea associated with a viral illness.  An August 
1966 treatment record noted gastrointestinal complaints 
diagnosed as gastroenteritis.  In February 1967, he 
complained of diarrhea with at least 20 watery-type stools 
since the previous evening.  Testing for possible parasites 
was negative and an assessment of viral enteritis was made.  
There are no service medical records indicating any 
difficulty swallowing or any associated complaints, findings, 
treatment or diagnoses associated with gastroesophageal 
reflux or esophageal stricture.  

In a June 1981 statement, James D. Rogge, M.D., reported that 
during a gastroenterology evaluation of the veteran, it was 
related that he had no stomach or esophageal complaints until 
after he returned home from Vietnam, approximately ten years 
before.  He began to notice indigestion, some heartburn and 
very mild problems with dysphagia.  These symptoms gradually 
progressed.  Six years before the evaluation, the veteran was 
diagnosed and treated for a hiatal hernia.  The impression 
was incompetent lower esophageal sphincter mechanism with 
chronic esophageal reflux, benign esophageal stricture, rule 
out achalasia and rule out early aortic stenosis.

A June 1981 treatment record from St. Francis Hospital shows 
that the veteran was admitted for dilation of an esophageal 
stricture.  

VA treatment records, dating from March 1983 to April 1991 
reveal that the veteran underwent an endoscopy and 
nietalolive dilation in March 1983.  An October 1987 general 
surgery consultation report indicates that the veteran had 
undergone multiple dilations since 1972.  In January 1988, 
the veteran underwent a Nissen fundoplication and esophageal 
dilatation.  He underwent another dilation in December 1990.

A December 1993 VA gastrointestinal examination report notes 
the veteran's history of watery diarrhea for twenty-five 
years.  He reported three to four watery stools a day that 
were unimproved with antidiarrheals and crampy abdominal 
pain.  He also reported stable weight.  He believed that his 
diarrhea was related to his return from Vietnam in 1966 when 
he was told he had a parasite in his system.  He also gave a 
long history of gastroesophageal reflux disease.  Diagnoses 
were gastroesophageal reflux disease and probable irritable 
bowel syndrome with a remote possibility of Crohn's disease.

Statements submitted with the veteran's notice of 
disagreement in March 1995, from his mother and two sisters, 
indicate that the veteran had no physical problems prior to 
his active duty service.  After his return, he began to have 
gastrointestinal problems and was unable to swallow food or 
even drink water normally and was hospitalized on several 
occasions.  He also experienced cramping diarrhea.  One of 
his sisters, a practicing surgical staff nurse, stated she 
could validate his chronic symptoms since his return from the 
Vietnam War.  She stated that he began to experience symptoms 
of chronic diarrhea, sometimes bloody, and dysphagia during 
his tour of duty in Vietnam.  He did not immediately seek 
treatment after service because he had no medical insurance.  
When he did seek treatment at VA, he was diagnosed with 
irritable bowel syndrome and gastritis.

In August 1995, the veteran underwent surgical evaluation by 
Larry H. Stevens, M.D., in order to determine the presence of 
tubulovillous adenoma of the rectum.   Dr. Stevens noted the 
veteran's history of chronic diarrhea which he related to his 
tour in Vietnam.  He described three to four liquid/foamy 
bowel movements per day associated with cramps and urgency, 
as well as occasional incontinence.

Methodist Hospital of Indiana treatment records, dating from 
July 1995 to November 1997, show that the veteran gave a 
history, on several occasions, of chronic diarrhea for many 
years.  In September 1995, the veteran underwent a transanal 
excision of a rectal mass.  A pathology report shows that the 
mass was a villous adenoma.  A January 1996 progress note 
indicates that the veteran had frequent bowel movements with 
some cramping.  October 1996 testing for ova and parasites in 
the veteran's stool was negative.  

August 1995 to November 1997 treatment records from Meridian 
Medical Group show that the veteran gave a twenty-year 
history of diarrhea in August 1995.  He described three to 
four stools a day with recent blood noted.  A colonoscopy 
with biopsy revealed a polypoid mass in the rectum.   In 
October 1996, when undergoing a sigmoidoscopy, the veteran 
complained of chronic loose stools and gas that predated his 
history of resection of villous adenoma.  When he underwent 
an esophagogastroduodenoscopy (EGD) with biopsy and flexible 
optic sigmoidoscopy with biopsy in November 1997, the veteran 
again gave a history of chronic diarrhea, weight loss and a 
history of a large villous adenoma in the rectum.  

During his February 1996 personal hearing, the veteran 
testified that he was treated for abdominal pain of one 
month's duration in August 1965 before going to Vietnam.  The 
abdominal pain became more serious in Vietnam and he was 
hospitalized for abdominal complaints in February 1967.  He 
then took over-the-counter medications.  At the end of his 
service, he went through a divorce and was under a lot of 
stress.  Within a couple of months of his discharge, he saw 
his family physician, Dr. McMannis, for complaints of chronic 
diarrhea and cramping.  Dr. McMannis subsequently died and 
his treatment records were unavailable.  He reported that he 
has diarrhea on a daily basis, with four to five bowel 
movements a day.  He first had difficulty swallowing while 
stationed in Vietnam and shortly thereafter.  He testified 
that his difficulty swallowing became progressively worse.

An August 1998 VA gastrointestinal examination report notes 
the veteran's history, as well as a review of his service 
medical records and post-service treatment records.  The 
examiner opined that the veteran appeared to have had an 
infectious process that was initiated in Vietnam and resulted 
in chronic irregularity in his bowel movements.  The examiner 
further opined that the veteran had some symptoms of 
irritable bowel syndrome.  His irritable bowel syndrome could 
have worsened his reflux disease.  After reviewing the 
veteran's records and his history, the examine opined that he 
more than likely did have either an infectious process, 
whether that was bacterial or viral in nature it was 
difficult to tell, but it may have initiated his 
gastroenteritis.  Whether it truly resolved was undetermined 
because the veteran reported his bowel movements had been 
quite irregular since that time.  The examiner recommended he 
undergo a colonoscopy to further rule out any small bowel 
infections that might linger for years.

A March 1999 VA gastrointestinal examination report shows a 
detailed review of the veteran's service medical records 
regarding his complaints of diarrhea and a review of the 
subsequent treatment records, as well as the veteran's 
history that his symptoms had continued since service.  The 
examiner opined that the veteran's currently diagnosed 
irritable bowel syndrome began during his active duty service 
and that he was hospitalized at Fitzsimmons Army Hospital in 
[1967] when it became quite severe.  The examiner further 
opined that the veteran's history of hiatal hernia with 
reflux and subsequent surgeries, as well as the villous 
adenoma, were unrelated to his irritable bowel syndrome.  The 
examiner noted that the surgeries were accomplished many 
years after the original problems.  

During his February 2000 personal hearing, the veteran 
testified that he experienced both upper gastrointestinal and 
bowel problems in service that continued after his discharge.  
He initially sought treatment with his family physician, who 
subsequently died.  The veteran testified that there were no 
available treatment records between the years 1968 to 1981.  
He testified that his sister was in nursing school when he 
returned from Vietnam and had personal knowledge of his 
condition because she was actually with him during the 
majority of his treatment.

A March 2000 statement from Dr. Rogge, indicates that he 
treated the veteran in June and July 1981 for a lower 
esophageal ring.  The ring was dilated and when the physician 
last saw the veteran he was having no further swallowing 
difficulties.  Dr. Rogge noted that the veteran told him that 
he started having problems with his stomach in 1967 before 
his 1968 service discharge, but again notes that he did not 
see the veteran until 1981.  A further review of his records, 
sent to him by the veteran, revealed no other 
gastrointestinal information that would be of significant 
importance.

An April 2000 letter from the veteran's sister, a practicing 
registered nurse in the medical surgical area, indicates that 
the veteran was treated for severe abdominal pain with watery 
diarrhea and a high temperature when he returned from Vietnam 
in 1967.  She states that he continued to have abdominal pain 
and watery diarrhea with GI reflux and indigestion in 1968 
when he was discharged.  He consulted a family practice 
physician in 1969 and was placed on medications and a special 
diet.  In 1975, he consulted Dr. Charles James, another 
general practitioner, and underwent an UGI and received 
medication.  In 1980, he consulted a family practice 
physician, Dr. Gikirson, who referred him to a GI specialist, 
Dr. Rogge.  Thereafter, the veteran received treatment at the 
VA hospital.  Based on her 14 years of experience in the 
medical field, the veteran's sister believed that the 
veteran's symptoms of irritable bowel syndrome along with his 
dysphagia and regurgitation were a direct result of the 
stresses and conditions incurred during his service in 
Vietnam.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Gastroesophageal Reflux with Esophageal Stricture

Although the evidence clearly shows that the veteran has been 
diagnosed with an esophageal stricture as early as June 1981, 
there is no objective evidence that of the disability was 
present in service nor does the evidence link it to his 
service or any incident therein.  See Savage v. Gober, 10 
Vet. App. 488, 494-95 (1997); see also Summers v. Gober, No. 
00-7019 (Fed. Cir. Sept. 1, 2000)(veterans with diseases 
diagnosed after service must still provide competent medical 
evidence that links it to service).  In this respect, the 
Board acknowledges the private and VA treatment records and 
examination reports, which note the veteran's history of 
dysphagia since his return from Vietnam.  However, evidence 
which is simply information recorded by a medical examiner 
unenhanced by any additional medical comment by that examiner 
does not constitute competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  See also Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993). (A medical opinion 
based upon an incomplete and inaccurate history is of no 
probative value.).  The Board further acknowledges the 
statements submitted by the veteran's sister, a registered 
surgical nurse, regarding his symptoms after service and her 
opinion that his gastroesophageal reflux with esophageal 
stricture was a result of the stresses he incurred in 
Vietnam, as well as the August 1998 VA examiner's opinion 
that the veteran's irritable bowel syndrome "could" have 
worsened his reflux disease.  However, the Board finds that 
the August 1998 opinion to be speculative.  Such an opinion, 
couched in equivocal terms, is not entitled to any real 
probative value.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Moreover, the 
examiner offered no rationale for this opinion.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Although the Board finds 
the veteran's sister's statements credible and of probative 
value as a registered nurse, it finds more probative the 
veteran's service medical records which are completely void 
of any esophageal complaints or treatment and the March 1999 
VA gastroenterologist's opinion, based in part on a review of 
the veteran's treatment records, that his reflux was 
unrelated to irritable bowel syndrome and noted that the 
Nissen-Fundoplication operation was performed twenty years 
after the veteran's initial complaints.  The reliance on this 
opinion is greater simply because the physician had the 
entire record before him when forming his opinion in contrast 
to the examiner in 1998, who had no such record.  Therefore, 
the preponderance of the evidence is against service 
connection for gastroesophageal reflux with esophageal 
stricture.

While the veteran, his mother and other sister are competent 
to provide evidence of visible symptoms, they not competent 
to provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993). 

Irritable Bowel Syndrome

Service medical records reveal that the veteran complained of 
diarrhea and cramping abdominal pain on several occasions in 
service.  Moreover, treatment records, as well as the 
veteran's February 1996 and February 2000 hearing testimony 
indicate that his diarrhea and cramping abdominal pain was 
chronic and continuous after his discharge. Finally, the 
March 1999 VA gastroenterologist, after reviewing the 
veteran's service medical records and subsequent treatment 
records, opined that his irritable bowel syndrome initially 
began in service.  Resolving doubt in the veteran's favor, 
the Board finds that there is sufficient evidence to 
establish that irritable bowel syndrome was shown in and 
continued after service.  Therefore, the Board finds that the 
evidence supports entitlement to service connection for 
irritable bowel syndrome. 38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. § 3.102, 3.303.



ORDER

Service connection for gastroesophageal reflux with 
esophageal stricture is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for 
irritable bowel syndrome is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

